Citation Nr: 0927536	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  02-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1988 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to a disability 
rating in excess of 10 percent for low back pain.  During the 
course of this appeal, and specifically by an October 2001 
rating decision, the RO granted an increased rating of 20 
percent, effective from October 5, 2000.  The Veteran 
continues to seek a higher disability rating.

This appeal was previously before the Board in March 2008, 
when it was remanded in order to schedule the Veteran for a 
hearing.  The Veteran presented testimony at a Video 
Conference hearing chaired by the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the January 2009 Video Conference hearing, the Veteran 
reported ongoing medical treatment for his back by a private 
physician, some records of which are contained in the claims 
file.  At that time, the Veteran was given an additional 60 
days to submit any outstanding treatment records.  

In a March 2009 statement, the Veteran indicated that while 
he had attempted to obtain updated treatment reports from his 
private physician, he could not afford the fee the office was 
charging for the records.  He asked that VA assist him in 
obtaining the records, and attached a completed medical 
release form.  
When VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  To that end, the RO 
should attempt to obtain the records of private treatment 
indicated by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
Veteran, the RO should attempt to 
obtain the records of back treatment by 
Dr. Lorn Miller (as indicated on the 
release form submitted in March 2009).  
All attempts to obtain these records, 
and any negative responses, should be 
documented in the claims file.  If 
these records are not available, the 
Veteran should be notified of that 
fact.

2.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

